ORDER
IRMA S. RAKER, Judge.
This Court having considered the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 16-772, it is this 5th day of March, 2004,
ORDERED, by the Court of Appeals of Maryland, that M. Jayne Wright be, and she hereby is, indefinitely suspended by consent from the practice of law in the State of Maryland, and it is further
ORDERED, that the Clerk of this Court shall strike the name of M. Jayne Wright from the register of attorneys in this Court, and shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State pursuant to Maryland Rule 16-772(d).